Citation Nr: 0810357	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-32 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date prior to July 17, 2000, 
for an award of service connection and the assignment of a 70 
percent disability rating for post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an effective date prior to January 7, 2002 
for the grant of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.





ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision issued in May 2005 
by the Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi, which implemented a January 2005 Board 
decision which increased the veteran's initial disability 
rating for PTSD to 70 percent and granted a TDIU rating due 
to his service-connected PTSD.  The RO, in its rating 
decision issued in May 2005, increased the veteran's 
disability rating for PTSD to 70 percent effective July 17, 
2000 and granted a TDIU rating due to his service-connected 
PTSD effective January 7, 2002.  The veteran has perfected an 
appeal regarding the effective dates assigned for his 
increased rating for PTSD and for his TDIU rating.  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
PTSD was received on July 17, 2000, more than one year after 
separation from active service.
 
2.  No communication prior to July 17, 2000 may be 
interpreted as an informal claim of entitlement to service 
connection for PTSD.

3.  By a December 2000 rating decision, the RO granted an 
initial disability rating of 50 percent for PTSD, effective 
July 17, 2000, as of his date of claim.

4.  In a January 2005 decision, the Board increased the 
initial disability rating to 70 percent for his service-
connected PTSD and granted a TDIU rating based on the 
veteran's inability to maintain regular substantially gainful 
employment due to his service-connected PTSD.  

5.  In a rating decision issued in May 2005, the RO increased 
the veteran's initial disability rating for his PTSD to 70 
percent and assigned an effective date of July 17, 2000; 
which meets the minimum schedular rating requirements to be 
considered for TDIU. 

6.  Based on a December 2000 VA vocational rehabilitation 
evaluation, the veteran was unemployable due to his PTSD 
symptoms beginning one year prior to the examination.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 17, 
2000, for an award of service connection and the assignment 
of a 70 percent disability rating PTSD have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.400 (b)(2) (2007).

2.  Resolving reasonable doubt in the veteran's favor, the 
criteria for an effective date for a TDIU rating as of July 
17, 2000, but no earlier, have been met.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.157, 3.159, 3.303, 3.400, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In terms of the veteran's claim for an earlier effective date 
for his 70 percent disability rating for PTSD, the veteran is 
challenging the initial evaluation and effective date 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  In this 
case, because notice was not provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case was not satisfied.  However, a February 
2001 VA notice letter satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as the letter 
informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the appellant to send in any evidence in the 
appellant's possession that pertains to the claim. 

With regard to the claim for earlier effective date for TDIU, 
the Board has granted the earliest possible date permitted by 
the effective date regulations, and an effective date earlier 
than July 17, 2000 is not legally possible. As such, review 
of VA's duty to notify and assist is not necessary on the 
question of earlier effective date for TDIU.  In cases such 
as this, VA is not required to meet the duty to notify or 
assist a claimant, where a claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law is dispositive, the claim must be 
denied due to a lack of legal merit); Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 
129 (2002); see also VAOPGCPREC 5- 2004.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports, non-VA medical records, the 
veteran's September 2003 and lay statements have been 
associated with the record.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



Earlier Effective Dates

The effective date of service connection will be the later of 
the date of receipt of claim or the date entitlement arose if 
the claim is received more than one year after the veteran's 
discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(b)(2).  

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase/TDIU will be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2007).  

A claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).

Specifically with regard to claims for TDIU/increased 
ratings, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

A claim is defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Any communication or action 
that demonstrates intent to apply for an identified benefit 
may be considered an informal claim.  38 C.F.R. § 3.155(a).

VA or uniformed services medical records may form the basis 
of an informal claim for increased benefits where a formal 
claim for service connection has already been allowed.  38 
C.F.R. § 3.157.  Under the provisions of 38 C.F.R. § 
3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  The 
provisions of this regulation apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b).

Earlier effective date - PTSD rating

As an initial matter, the veteran was discharged from active 
duty on March 2, 1970.  The veteran's claim for service 
connection for PTSD was received at the RO on July 17, 2000.  
This claim was his original claim for VA benefits and the 
claims file does not reflect any earlier dated communication 
from the veteran that could be construed as a claim for 
benefits.  Because the claim was received more than one year 
after the veteran's honorable discharge, the effective date 
for benefits cannot be earlier than the date that VA received 
the veteran's claim for benefits.  38 U.S.C.A. § 5110; 38 
C.F.R.§ 3.400 (b) (2).  Therefore, the earliest effective 
date that can legally be assigned for service connection for 
the veteran's PTSD is July 17, 2000.

In a December 2000 rating decision, the RO assigned a 50 
percent initial disability rating for PTSD, effective July 
17, 2000.  The veteran filed a notice of disagreement in 
January 2001, which is considered a claim for an increased 
rating.  In a January 2005 decision, the Board increased his 
initial disability rating to 70 percent for his service-
connected PTSD.  In a rating decision issued in May 2005, the 
RO implemented the Board's decision and assigned an effective 
date of July 17, 2000 for the 70 percent disability rating 
for PTSD.  The veteran filed a timely notice of disagreement 
with the effective date of this disability rating.  

Even if medical records showed that the veteran warranted 
this rating prior to the date of his original service 
connection claim, the earlier effective date of an initial 
disability rating cannot be prior to the effective date of 
service connection for the disability.  As noted above, July 
17, 2000 is the earliest effective date possible for service 
connection for PTSD.  Therefore, this is also the earliest 
effective date possible for his 70 percent disability rating 
as the veteran is precluded from being granted an effective 
date for a higher disability rating for his PTSD prior to the 
date of service connection for PTSD.

The claims file includes treatment records dated in May and 
June 2000 which reflect treatment for the veteran's PTSD.  In 
this regard, the Board notes that 38 C.F.R. § 3.157 provides 
that evidence from a private physician cannot be considered 
as an informal claim for purposes of an earlier effective 
date for service connection where there has not been a prior 
allowance, or disallowance of a formal claim for compensation 
based on the noncompensable nature of the disability in 
question.  Crawford v. Brown, 5 Vet. App. 33, 35 (1993).  In 
this case, the veteran had not been previously denied or 
granted service connection for PTSD, because he did not file 
a claim until July 2000.  Thus, these records could not be 
construed as an informal claim under the provisions of 38 
C.F.R. § 3.157.

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. 
§ 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The claim for an effective date prior to July 17, 
2000, for an award of service connection and the assignment 
of a 70 percent disability rating for PTSD is therefore 
denied.

Earlier effective date - TDIU

As a preliminary matter, total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that if there is 
only one such disability, such disability shall be ratable as 
60 percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Before a total rating based upon individual unemployability 
may be granted, there must also be a determination that the 
veteran's service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age or 
non- service-connected disability.  38 C.F.R. §§ 3.340, 
3.341, 4.16 (2007).

As noted above, the veteran was originally service-connected 
for PTSD at a 50 percent disability rating with an effective 
date of July 17, 2000.  This rating did not meet the 
percentage criteria for a TDIU rating and therefore the 
veteran was not eligible for a TDIU rating.  However, in a 
January 2005 decision, the Board increased the veteran's 
initial disability rating to 70 percent for his service-
connected PTSD and granted the veteran a TDIU rating based on 
his inability to maintain regular substantially gainful 
employment due to his service-connected PTSD.  In the rating 
decision issued in May 2005, the RO implemented the Board's 
decision by granting a 70 percent disability rating for PTSD 
with an effective date of July 17, 2000, the date of claim 
for service connection for PTSD, and granting a TDIU rating 
with an effective date of January 7, 2002, the date of claim 
for TDIU.  

The veteran's TDIU is based upon the fact that his service-
connected PTSD inhibits him from maintaining regular 
substantially gainful employment.  He contends that he is 
eligible for an earlier effective date for his TDIU rating.

The RO has granted the 70 percent disability rating for the 
veteran's service-connected PTSD with an effective date back 
to July 17, 2000, his original date of claim for service 
connection.  This means that the veteran meets the minimum 
schedular rating requirements to be considered for TDIU as of 
this date and, accordingly, is eligible to an effective date 
for TDIU as of July 17, 2000, provided there is evidence in 
the claims file which meets the requirements for a claim for 
and entitlement to a TDIU rating.  38 C.F.R. § 4.16(a).

The Board notes that, when the record contains evidence of 
potential entitlement to a TDIU, that evidence becomes an 
inferred claim that must be adjudicated.  Norris v. West, 12 
Vet. App. 413 (1999); see also Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001).

In a VA vocational rehabilitation assessment dated December 
14, 2000, the examiner opined that the veteran was unable to 
sustain gainful employment due to the symptoms of his 
psychological disorder.  In this report, the examiner did not 
specify which of the veteran's symptoms were attributed to 
his PTSD.  However, because service-connected and nonservice-
connected symptoms cannot be separated, the Board must 
consider all psychological symptoms to be service-connected 
for purposes of establishing TDIU.  Mittleider v. West, 11 
Vet. App. 181 (1998) (where manifestations of a service-
connected disability cannot be separated from the 
manifestations of a nonservice-connected disability, all 
manifestations must be attributed to the service-connected 
condition).  As such, this is considered an implied claim for 
a TDIU rating based on his PTSD symptoms.  In response to the 
rating decision granting service connection for PTSD, the 
veteran submitted a statement, received by the Board on 
January 19, 2001, in which he asserted that his PTSD had 
worsened and that it warranted a disability rating higher 
than his initially assigned 50 percent.  This statement is 
considered a claim for an increased disability rating for 
PTSD, and formalizes the veteran's December 2000 vocational 
rehabilitation assessment as a claim for a TDIU rating.

In evaluating when the evidence shows that the veteran's 
service-connected disabilities precluded substantially 
gainful employment, the Board notes that the VA Adjudication 
Manual, M21-1, Paragraph 50.55(8) defines substantially 
gainful employment as that which is ordinarily followed by 
the nondisabled to earn a livelihood, with earnings common to 
the particular occupation in the community where the veteran 
resides. The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  This 
suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332. 'Marginal employment shall not be considered 
substantially gainful employment.' 38 C.F.R. § 4.16(a).  

In terms of evidence of unemployability, a December 2000 VA 
vocational rehabilitation evaluation, construed above as an 
informal claim for TDIU, reflects that the veteran has 
significant problems being around other people as he is 
easily frustrated, has unprovoked temper outbursts, and an 
increased startle response which has caused significant 
problems with his relationships with other people.  The 
examiner noted that he stays away from people, experiencing 
serious anxiety and increased problems when he is exposed to 
people to the extent he becomes significantly impaired in his 
ability to function.  The examiner indicated that the 
severity of the veteran's symptoms limits his ability to 
remember and to process work procedures and instructions.  In 
addition, the severe emotional lability prevents him from 
getting along with coworkers without distracting them or 
exhibiting behavioral extremes.  The examiner observed that 
these psychiatric problems have been present for over twelve 
consecutive months, are chronic in nature and have an 
extremely poor prognosis for improvement.  The examiner 
opined that, due to the severity and chronicity of his 
problems, the veteran does not meet the requirements for 
competitive employment nor is he feasible for vocational 
rehabilitation programs.  The Board finds this report to be 
competent evidence of the veteran's unemployability due to 
his service-connected PTSD.  

After a review of all the lay and medical evidence and 
resolving reasonable doubt in the veteran's favor, the Board 
finds that the veteran met the criteria for an implied claim 
for TDIU as of December 14, 2000, and it was factually 
ascertainable that the veteran's PTSD symptomatology rendered 
him unable to maintain substantially gainful employment 
approximately twelve months prior to that date.  38 U.S.C.A. 
§ 5107 (West 2002); Gilbert, supra.  However, as the 
veteran's PTSD was not service-connected until July 17, 2000, 
the Board finds that the criteria for an effective date for 
TDIU of July 17, 2000, but no earlier, have been met.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

An effective date prior to July 17, 2000, for an award of 
service connection and the assignment of a 70 percent 
disability rating for PTSD is denied.   

An effective date of July 17, 2000, for the award of a TDIU 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


